MEMORANDUM **
Kolen Kalani Kaimana appeals his forty-six month sentence imposed after his guilty plea conviction for bank robbery in violation of 18 U.S.C. § 2113(a). We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742. We review de novo the interpretation and application of the Sentencing Guidelines, United States v. France, 57 F.3d 865, 866 (9th Cir.1995), and we affirm.
Kaimana contends that the district court erred by enhancing his offense level pursuant to U.S.S.G. § 2B3.1(b)(2)(F) (2000) for making a threat of death during the bank robbery. Kaimana argues that the note he handed the teller, which stated, “I got a gun give me all the money,” was by itself insufficient to constitute a threat of death. His contention is without merit. Given the context, a bank teller could have reasonably interpreted the note as a death threat for failing to comply with Kaimana’s demand. See U.S.S.G. § 2B3.1, cmt. n. 6; France, 57 F.3d at 866-67. Accordingly, the district court properly applied the two-*734level enhancement. See France, 57 F.3d at 868.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.